—Appeal by the defendant from a resentence of the Supreme Court, Kings County (Gerges, J.), imposed November 9, 1998, upon his prior conviction of robbery in the third degree.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Altman, McGinity and Smith, JJ., concur.